IN THE COURT OF APPEALS OF IOWA

                                   No. 18-1906
                               Filed July 24, 2019


IN THE INTEREST OF K.B.,
Minor Child,

K.B., Minor Child,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Marshall County, Paul G. Crawford,

District Associate Judge.



      K.B. appeals the juvenile court order requiring him to register on the Iowa

Sex Offender Registry. AFFIRMED.



      C. Aron Vaughn of Kaplan & Frese, LLP, Marshalltown, for appellant.

      Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.



      Considered by Vaitheswaran, P.J., and Doyle and Bower, JJ.
                                           2


DOYLE, Judge.

       This appeal concerns K.B., who, as a juvenile, committed acts that would

constitute second-degree sexual abuse if committed by an adult. The juvenile

court adjudicated K.B. delinquent and ordered him to register on the Iowa Sex

Offender Registry.     On appeal, K.B. contends the juvenile court abused its

discretion by refusing to waive or suspend the registration requirement.

       Iowa Code section 692A.103(3) (2017) requires a juvenile to register as a

sex offender if adjudicated delinquent for an offense that requires registration. The

juvenile court may waive this requirement if, in the exercise of its discretion, it finds

the juvenile is unlikely to reoffend. Iowa Code § 692A.103(3); In re A.J.M., 847
N.W.2d 601, 606 (Iowa 2014).          If the court does not waive the registration

requirement, the court may modify or suspend the requirement upon motion of the

juvenile if it finds “good cause is shown.” Iowa Code § 692A.103(5); A.J.M., 847
N.W.2d at 606.

       The first question is whether the juvenile is likely to reoffend; if not,
       registration is waived, and the matter is ended. If the court is unable
       to make the required finding for waiver, the juvenile may then ask the
       court to determine whether there is “good cause” to modify or
       suspend the registration requirement.            The modification or
       suspension question must be based upon “good cause” and is a
       separate issue from waiver. At the modification or suspension
       hearing, factors in addition to the likelihood of reoffending become
       relevant.

A.J.M., 847 N.W.2d at 607-08 (internal citations omitted).

       Because the decision to waive or suspend the registration requirement is

discretionary, our review is for an abuse of discretion. See id. at 604. “A court

abuses its discretion when its ruling is based on grounds that are unreasonable or

untenable.” Id. at 607 (citation omitted). “A ruling is clearly unreasonable or
                                          3


untenable when it is ‘not supported by substantial evidence or when it is based on

an erroneous application of the law.’” Id. (citation omitted).

       Here, the juvenile court declined to waive or suspend the registration

requirement because it could not find that K.B. was unlikely to reoffend. In making

this determination, the court expressed concern that although K.B. admitted

pushing his victim onto the bed and holding her down, he did not believe he used

force to commit the act. The court also noted that K.B. committed the act after

watching pornography, that he continues to watch pornography, and that he

concealed this from his counselor. Finally, the court noted that K.B. has trouble

controlling his impulses. To sum up, the court held, “I can’t conclude that you’re

not likely to reoffend if you’re not controlling yourself and your behaviors that

actually triggered your events in the first place.” For the same reasons, the court

declined to suspend the registration requirement.

       Substantial evidence supports the court’s determination. We also agree

that K.B. has failed to show good cause to suspend the requirement. Thus, the

juvenile court properly exercised its discretion in declining to waive or suspend the

registration requirement. As a result, we affirm.

       AFFIRMED.